Citation Nr: 0517889	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  99-09 547	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than December 16, 
1997, for the award of nonservice-connected pension benefits 
with special monthly pension based on the need for aid and 
attendance. 


REPRESENTATION

Appellant represented by:	Douglas J. Rosinski, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel




INTRODUCTION

The appellant served on what has been recognized as active 
duty with the United States Air Force as a former employee of 
the Pan American World Airways/ Affiliates under 38 C.F.R. § 
3.7(x)(25) (2004) from January 1942 to February 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which granted nonservice- connected 
pension benefits with special monthly pension based on the 
need for aid and attendance and assigned an effective date of 
December 16, 1997, for said benefits.  The appellant appealed 
the assignment of the effective date, requesting that August 
28, 1996 be assigned and retroactive benefits be awarded as 
of that date-August 28, 1996, being the undisputed date of 
disability onset.

The Board first considered this matter in September 2000, and 
an unfavorable decision was rendered at that time.  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court) and in April 
2001, upon unopposed motion of the Secretary of the 
Department of Veterans Affairs, the Board's September 2000 
decision was vacated and the matter remanded in order for VA 
to determine if the duty to assist and notice requirements of 
the newly enacted Veterans Claims Assistance Act of 2000, 66 
Fed. Reg. 45,620 (Aug. 19, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) had been 
met.  

The Board considered this matter again in February 2002, and 
an unfavorable decision was rendered at that time.  The 
appellant appealed the Board's decision to the Court, which 
affirmed the Board's decision in May 2004.  Prior to the 
Court's May 2004 affirmance, however, the appellant died in 
December 2003.  In September 2004, appellant's counsel filed 
a Suggestion of Death and Motion to Recall Mandate to 
eliminate any preclusive effect of the existing mandate in 
the adjudication of any accrued-benefits claims derived from 
the veteran's entitlements.  By Order dated November 16, 
2004, the Court recalled its Judgment, withdrew its May 2004 
Order, vacated the Board's February 2002 decision, and 
dismissed the Appeal for lack of jurisdiction.  

Accordingly, this matter is now back before the Board.


FINDINGS OF FACT

1.	The appellant in this case served on active duty from 
January 1942 to February 1944.

2.	A Certificate of Death shows that the appellant died on 
December [redacted], 2003.


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the appellant.  38 C.F.R. 
§ 20.1106 (2004).

ORDER

The appeal is dismissed.



		
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


